DYKMAN, J.,
(concurring.) This is a proceeding in bastardy, instituted by one of the overseers of the poor of the town of New Rochelle. After the hearing before two justices of the peace, the defendant was declared to be the father of the bastard child, and an order of affiliation was made against him. From that order the defendant appealed to the court of sessions of Westchester county, where the order was affirmed by a divided court, the county judge being in favor of reversal. Now the defendant has appealed to this court.
Before any testimony was taken upon the trial in the court of sessions, the defendant’s attorney moved to dismiss the case on the ground that the town of New Rochelle does not support its own poor, and the proceeding is brought and prosecuted, without proper authority, by one overseer of the poor of said town. Upon that motion the decision was reserved. But the motion should have been granted. When there are two or more town officers of the same kind, they constitute a board, and they can adopt no measures, or institute any proceedings, requiring the exercise of judgment or discretion, except when duly convened and acting as a board. There can be no delegation of official power, and whether a public prosecution shall be instituted, or an application shall be made to a judge or justice of the peace, in a given ease, requires the exercise of judgment and discretion, which can only be exercised by the board when regularly convened and acting as such. People v. Davis, 15 Hun, 211; Powell v. Tuttle, 3 N. Y. 401. Special authority must ever be pursued strictly. “The rule seems to be well established that in the exercise of a public, as well as private, authority, whether it be ministerial or judicial, all the persons to whom it is committed must confer and act together, unless there be a provision that a less number may proceed.” Downing v. Rugar, 21 Wend. 178. Such being the rule of law, the justice "who issued the warrant for the arrest of the defendant acted without jurisdiction, because no proper application was made to him to authorize him to act. People v. Davis, supra. The order must therefore be reversed, the proceedings dismissed, and the defendant discharged.